Case 19-05090-hb       Doc 167      Filed 06/04/20 Entered 06/04/20 08:42:01               Desc Main
                                    Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

    IN RE:                                                     C/A No. 19-05090-HB

                                                                     Chapter 11
    Dream Big Restaurants, LLC,
                                                       ORDER GRANTING CONTINUANCE
                                          Debtor(s).

           THIS MATTER came before the Court upon the request of Debtor Dream Big

   Restaurants, LLC for a continuance of the hearing on the Motion for Conditional Approval of

   Disclosure Statement and to Combine Hearings on Final Approval of the Disclosure Statement

   and Confirmation of the Proposed Plan of Liquidation, currently scheduled for June 4, 2020,

   at 2:00 PM. Good cause for the continuance having been shown, the hearing on this motion is

   hereby rescheduled for June 9, 2020, at 2:00 PM. The continued hearing will be held by

   telephone conference. Any party wishing to participate may contact the Clerk’s Office (803)

   765-5436 at least forty-eight (48) hours prior to the scheduled hearing and follow the

   automated prompts. If the matter remains contested and must proceed as scheduled, the parties

   shall inform the Court and provide an estimate for the length of the hearing at least forty-eight

   (48) hours prior to the scheduled date and time. You must also inform the court regarding

   contested matters in which parties are expecting to offer testimony or exhibits which are not

   subject to admission by stipulation.

           IT IS SO ORDERED.


 FILED BY THE COURT
     06/04/2020




                                                       Chief US Bankruptcy Judge
                                                       District of South Carolina



  Entered: 06/04/2020
